DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1, 8, and 15 are allowed. Therefore dependent claims 5, 6, 12, 13, 16, and 17 are allowed, as they are dependent upon an allowed claim.
Claims 1, 8, and 15 contain allowable subject matter. Therefore dependent claims 5, 6, 12, 13, 16, and 17 contain allowable subject matter, as they depend from one of claim 1, 8, and 15 contain all subject matter disclosed in the claim from which they depend upon.

Response to Amendments/Arguments
Applicant: Remarks page 5-6
Examiner: Applicant has incorporated indicated allowable subject matter into claims 1, 8, and 15. Therefore claims 1, 8, and 15 have been indicated by the examiner as allowable.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular a transmitter for handling multiple formats of a video sequence, comprising: a preprocessing module, for receiving a first format of a video sequence, to generate metadata of a second format of the video sequence according to the first format of the video sequence and the second format of the video sequence, wherein the metadata provides additional information by describing a relation between the first format of the video sequence and the second format of the video sequence, and the first format of the video sequence is standard dynamic range (SDR), and the second format of the video sequence is high dynamic range (HDR); and an encoder, couple to the preprocessing module, for transmitting the first format of the video sequence and the metadata in a bit stream to a receiver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRIKA PETERSON/Examiner, Art Unit 2426